Citation Nr: 1519466	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an August 2006 rating decision that denied entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July to October 1984, May 1986 to May 1990, and from December 2003 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

As to the claims for increase for IBS and service connection for sleep apnea, in April 2014, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

The Veteran has submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for sleep apnea and entitlement to an initial compensable disability rating for irritable bowel syndrome is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The August 2006 rating decision contained CUE.  The Veteran's right shoulder degenerative joint disease was undebatably diagnosed within one year of his service separation, and manifested to a compensable degree.   


CONCLUSION OF LAW

The denial of service connection for a right shoulder disability in an August 2006 rating decision contained CUE; the criteria for service connection for arthritis of the right shoulder were met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE:  (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In August 2006, the RO denied service connection for acromioclavicular degenerative joint disease of the right shoulder on the basis the condition neither occurred in nor was caused by service.  This decision is final.  In December 2013, the Veteran submitted a CUE claim concerning the August 2006 rating decision.  In an April 2014 rating decision, the RO determined that no revision is warranted in the previous denial for service connection for acromioclavicular degenerative joint disease of the right shoulder.

The Veteran contends that medical records show that he was diagnosed with right shoulder arthritis on x-ray examination on November 2, 2005, within one year of his discharge from service.  He further contends that acromioclavicular degenerative joint disease of the right shoulder was shown to have manifested to a compensable degree, thus, reversal of the August 2006 rating decision based on CUE is warranted.  See December 2013 CUE claim.  The Board agrees that the RO's August 2006 finding that acromioclavicular degenerative joint disease of the right shoulder neither occurred in nor was caused by service was clearly and unmistakably erroneous in that the regulatory provisions extant at the time were incorrectly applied.

In August 2006, the evidence of record included a November 2005 VA report of radiologic findings of the Veteran's bilateral shoulders with findings of mild symmetric acromioclavicular degenerative joint disease with inferiorly projecting osteophytes.  Diagnostic impression was mild acromioclavicular degenerative joint disease, symmetric involvement.  

During VA general medical examination in June 2006, the Veteran reported pain in various areas, including his left shoulder, his neck and his cervical spine, which he related to carrying around heavy body armor while on patrol during his Gulf War service.  It was noted that he did some farm work at that time and that he reported difficulty lifting which he related more to his shoulders than to his back.  He also reported that his shoulders bothered him while sleeping.    He reported that he used Tylenol for discomfort when it got bad.  The examiner stated that x-rays of the Veteran's shoulders in 2005 showed degenerative changes at the acromioclavicular joints bilaterally.  

An August 2006 report of contact with the examiner who conducted the June 2006 VA examination shows that the examiner stated that there was no objective evidence of bilateral shoulder pain or tenderness and that both shoulders range of motion studies were conducted and showed full range of motion.  He stated that there was no objective evidence of pain on motion nor was there further loss of range of motion or pain, weakness, incoordination, or fatigability after repeated use.  The examiner diagnosed bilateral degenerative joint disease of the acromioclavicular joints.   

The Veteran essentially asserts that the evidence of record in August 2006 showed that arthritis of the right shoulder, classified as degenerative change/degenerative joint disease of the right shoulder acromioclavicular joint, was shown to manifest to a compensable degree within 1 year of his separation from service.  The Veteran's lay reports of bilateral shoulder pain on lifting objects and on sleeping is satisfactory evidence of shoulder pain during the June 2006 VA examination and such reports satisfy the requirement that arthritis be manifested to a degree of 10 percent.  The intent of the rating schedule is to recognize painful motion with a joint as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  Thus, there is a basis to support a presumptive grant of service connection for a right shoulder disability.  38 C.F.R. §§ 3.307, 3.309 (2006).  The evidence then of record clearly shows that the Veteran's right shoulder arthritis was incurred in service.

In view of the foregoing, the Board finds that it was undebatable that there was evidence of a right shoulder injury on the June 2006 VA examination as the examiner noted degenerative joint disease of the acromioclavicular joint.  Further, arthritis was manifested to a compensable degree within one year of the Veteran's separation from service based upon the facts of record and law in effect at the time of the August 2006 rating decision.  To find otherwise would be reversible error.  Consequently, that rating decision's denial of service connection for a right shoulder disability contained CUE.  Therefore, the prior denial of service connection for a right shoulder disability is reversed.  Service connection for degenerative joint disease of the acromioclavicular joint of the right shoulder is granted as if it was awarded on the date of that decision.


ORDER

The request to reverse the August 2006 rating decision to the extent it denied entitlement to service connection for a right shoulder disability, on the basis of CUE, is granted; service connection for arthritis of the right shoulder is granted as if it was awarded on the date of that decision. 


REMAND

The Board finds that additional development is warranted before the Veteran's claims for service connection for sleep apnea and an initial compensable evaluation for IBS may be adjudicated.

As to the claim for service connection for sleep apnea, VA and private treatment records show that within 2 months of the Veteran's discharge from service, he expressed concern about snoring at night and not sleeping well.  May and June 2005 private treatment records show diagnoses of sinusitis and rhinitis, which were treated with antibiotics, nasal spray, and a nasal steroid.  In June 2005, it was noted that rhinitis may be a causative factor for snoring.  

Polysomnogram in June 2005 diagnosed sleep maintenance difficulty with several awake periods and difficulty re-sleeping; no significant snoring or obstructive events notes; no significant EKG abnormalities or nocturnal desaturation; and periodic limb movement disorder.   

The Veteran underwent an additional polysomnogram in July 2011, which diagnosed sleep apnea.  

Following VA examination in September 2012, the examiner diagnosed obstructive sleep apnea, which he noted was diagnosed in 2011 several years after the Veteran's discharge from service.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by any incident of the Veteran's military service.  He reasoned that a medical record dated in March 2005 indicated problems with snoring and also not sleeping well, but that the Veteran also had shoulder pain, sinus congestion, nasal obstructive symptoms etc. that also factored into his sleep problems.  He stated that initial sleep study in June 2005 clearly did not show any evidence of snoring or obstructive sleep apnea, so it is therefore very unlikely that the Veteran's period of service caused his current abnormal sleep study in 2011 and his present symptoms of mild obstructive sleep apnea.  He stated there was no evidence that the Veteran had sleep apnea during service and certainly no documentation of sleep apnea.  In that regard, a post deployment questionnaire dated in September 2005 indicated previous problems with sleep, but not present symptoms of sleep problems ("yes during" was checked, "yes now" was not checked).  

In his February 2013 substantive appeal, the Veteran explained that as to his March 2005 post-deployment questionnaire, he answered "yes during" and not "yes now" to being tired after sleeping because he slept fine the night before completing the questionnaire.  He also stated that sleep apnea may not have been diagnosed during his initial polysomnogram in June 2005 because the study only lasted a couple of hours, and he had significant difficulty sleeping during the study.  During the April 2014 hearing, the Veteran asserted that his current sleep apnea diagnosed in 2011 was a progression of symptoms that had onset during service.  He further asserted that perhaps medications he was taking at the time to help him breathe better at night represented why sleep apnea was not diagnosed during his initial sleep study in 2005.

On review, the Board finds that it is necessary to obtain an addendum medical opinion addressing the Veteran's contentions with regard to the onset and progression of his claimed sleep apnea.  

As to the claim for increase for IBS, during the April 2014 hearing, the Veteran claimed that his IBS has worsened since it was most recently examined in March 2012.  When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Given that the appellant contends his disability has worsened, the Board finds that VA should afford him a new examination so that a full and fair evaluation of his claim may be made. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed conditions.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

Any outstanding, relevant VA medical records from the Sioux Falls VAMC should also be obtained and associated with the claims file. 

The AOJ should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's IBS during the appeal period beginning in December 2010.  All attempts to procure records should be documented in the claims file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard.

2. Only after the AOJ has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AOJ should schedule the appellant for a VA examination for the purpose of determining the current severity of his service-connected IBS.  The examiner is to provide a detailed review of the appellant's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected disorder.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The AOJ should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the appellant's disability.

3. Refer the claims file to an appropriate VA specialist to determine the likely etiology of the Veteran's sleep apnea.  The electronic claims file (including a list of service-connected disabilities) must be made available to and reviewed by the examiner, and the report should reflect that a review was made.

Following a review of the record and the Veteran's contentions documented in his February 2013 substantive appeal (VA Form 9) and during the April 2014 hearing, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had its onset or was incurred in service given the evidence that the Veteran complained of snoring and sleep difficulty during service and within months of his discharge from service, and diagnosis of sleep apnea in 2011.  The examiner should note the evidence of sleep disturbances in treatment records between 2005 and 2011.

If the examiner does not conclude that sleep apnea had its onset during active duty, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected disabilities.   

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


